


110 HRES 1165 IH: Honoring the life and accomplishments of

U.S. House of Representatives
2008-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1165
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2008
			Mr. Poe (for himself,
			 Mr. Smith of New Jersey,
			 Mr. Platts,
			 Mr. Tiahrt,
			 Mr. Shuster,
			 Mr. Serrano,
			 Ms. Granger,
			 Mr. Bilbray,
			 Mr. Peterson of Pennsylvania,
			 Mr. Carter,
			 Mr. Burton of Indiana,
			 Mr. McGovern,
			 Mr. Paul, Mr. Shays, Mr.
			 Terry, Mr. Towns,
			 Ms. Bordallo, and
			 Mr. Hall of Texas) submitted the
			 following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Honoring the life and accomplishments of
		  the actor Jimmy Stewart and the contributions he made to the Nation on the
		  100th anniversary of his birth.
	
	
		Whereas James Maitland Jimmy Stewart was
			 born in Indiana, Pennsylvania, on May 20, 1908;
		Whereas Jimmy Stewart made more than 80 films, including
			 comedies, westerns, and dramas;
		Whereas Jimmy Stewart won an Academy Award for best
			 performance by an actor in 1940 for his performance in The Philadelphia
			 Story and received four other Oscar nominations for his performances in
			 Mr. Smith Goes to Washington, It's a Wonderful
			 Life, Harvey, and Anatomy of a
			 Murder;
		Whereas Jimmy Stewart received a Screen Actors Guild Award
			 in 1968 for fostering the finest ideals of the acting
			 profession, the American Film Institute’s eighth Life Achievement Award
			 in 1980, a Kennedy Center Honor in 1983, a special Academy Award in 1984 for
			 50 years of meaningful performances and for his high
			 ideals, both on and off the screen, and the annual tribute by the Film
			 Society of Lincoln Center in 1990;
		Whereas Jimmy Stewart was voted the third Greatest Movie
			 Star of all time by Entertainment Weekly, the ninth Greatest Movie Star of all
			 time by Premiere Magazine, and is third on The 50 Greatest Screen Legends Actor
			 list by the American Film Institute;
		Whereas Jimmy Stewart appeared in a number of television
			 shows and Broadway plays and received a Tony Award;
		Whereas Jimmy Stewart's poetry was compiled into his 1989
			 book entitled Jimmy Stewart and his Poems;
		Whereas Jimmy Stewart enlisted in the military and served
			 during World War II as the operations officer, chief of staff, and squadron
			 commander of the Second Combat Wing of the United States 8th Air Force in
			 England;
		Whereas Jimmy Stewart's military decorations include two
			 Distinguished Flying Crosses, the Air Medal, multiple oak leaf clusters, six
			 battle stars, and the Croix de Guerre with Palm;
		Whereas Jimmy Stewart held the highest active military
			 rank of any actor in history, rising to the rank of colonel in the Army Air
			 Corps during World War II, and the rank of brigadier general in 1959, making
			 him the highest ranking entertainer in the American military;
		Whereas Jimmy Stewart was awarded the Woodrow Wilson
			 Award, Princeton University’s highest alumni honor, for outstanding public
			 service;
		Whereas Jimmy Stewart worked from 1987 to 1993 on projects
			 that enhanced the public appreciation and understanding of the United States
			 Constitution and Bill of Rights;
		Whereas Jimmy Stewart was presented the Humanitarian Award
			 by the American Red Cross for service to his fellow man;
		Whereas Jimmy Stewart testified before Congress in 1988,
			 in favor of a bill that was later enacted to require film exhibitors and
			 distributors to disclose to the public whether certain culturally,
			 historically, or aesthetically significant films had been colorized or
			 otherwise altered from the original; and
		Whereas in 1985, President Ronald Reagan awarded Jimmy
			 Stewart the Nation's highest civilian honor, the Presidential Medal of Freedom:
			 Now, therefore, be it
		
	
		That the United States House of
			 Representatives honors the life and accomplishments of the late James Maitland
			 Jimmy Stewart and honors the artistic, military, and political
			 contributions he made to the Nation on the 100th anniversary of his birth.
		
